internal_revenue_service department of the treasury number release date uil washington dc person to contact telephone number refer reply to cc fip 4-plr-155189-01 date date legend taxpayer state a company b year c year d year e year f year g amount h amount i amount j amount k amount l type m type n type o type p type q item r modification s dear this is in reply to your letter of date as supplemented by letter dated date requesting a waiver pursuant to sec_7702 for certain insurance contracts issued by taxpayer which failed to meet the requirements of sec_7702 for the reasons discussed below we conclude with respect to amount i contracts that such failures were due to reasonable errors and that reasonable steps have and are being taken to plr-155189-01 remedy such errors therefore the waiver will be granted we are still considering your request for waiver with respect to the remaining amount j contracts facts taxpayer is a stock_life_insurance_company incorporated under the laws of state a it is a subsidiary of company b and is a life_insurance_company as defined by sec_816 taxpayer is licensed to conduct business in among other places amount h states beginning in year c taxpayer issued type m contracts taxpayer intended that these type m contracts would qualify as life_insurance contracts by satisfying sec_7702 amount i of type m contracts issued during year d subsequently failed to satisfy the requirements of sec_7702 in years e and f when amount i of the contracts were issued taxpayer maintained a type n database and a type o database for each contract the critical part of the type n database was item r on which was recorded the fundamental terms of the contract when sec_7702a was enacted taxpayer recognized that several of the type m contracts issued during year d might meet the statutory definition of a modified_endowment_contract accordingly taxpayer undertook to review the outstanding contracts to verify that the characterization of the contract was acceptable to the contract holder if the contract holder did not want the contract to be characterized as a modified_endowment_contract taxpayer and the contract holder would agree to make modification s to the contracts in such event taxpayers’ procedures called for its employee to update the databases in particular item r of type n database for amount i of the type m contracts issued during year d item r was inadvertently not properly updated although the type o database apparently was updated within amount j years after the amount i contracts were issued taxpayer had changed from using the type o database to using the type p database to monitor the financial aspects of each contract the type p database was programmed to reject the posting of any premium payment to the contract if such premium payment would result in the application of premiums to the contract in excess of the guideline_premium_limitation for that contract taxpayer’s procedure in the event of a rejection called for employees to ascertain the reason for the rejection if the employees determined that in fact the application of the premium would not exceed the guideline_premium_limitation the type p database could be overridden and the premium posted to the contract during year e amount k contract holders made submitted premium payments for their contracts initially the type p database rejected these payments because it determined that the payments would exceed the applicable guideline_premium_limitation upon the rejection taxpayer’s employees consulted the type n database specifically item r although a thorough review of the type n database might have revealed modification s the employees apparently looked no further than item r because item r did not reflect modification s the employees tested the premium payment against a guideline_premium_limitation computed without accounting for modification s the employees therefore concluded erroneously that the rejected payment would not exceed the guideline_premium_limitation and manually overrode the plr-155189-01 type p database and posted the payment to the contract in fact however the posting of these payments to the contracts resulting in the guideline_premium_limitation being exceeded in year f the same events occurred with respect to amount l contracts since year f no transactions which would require testing have occurred with respect to the amount i contracts in year g taxpayer implemented type q database which should reduce or eliminate the chance of future errors in properly updating its records taxpayer proposes to remedy the errors with respect to the amount i contracts by either increasing the death_benefit for each contract or refunding the excess premiums with interest in the amount s if any necessary to cure these errors taxpayer represents this cure will be implemented within days of the effective date of the requested waiver law sec_7702 defines the term life_insurance_contract for all purposes of the code under sec_7702 in order to be a life_insurance_contract for federal_income_tax purposes a contract must qualify as such under the applicable law and must satisfy inter alia the guideline premium requirements of sec_7702 and sec_7702 and fall within the cash_value corridor of sec_7702 and sec_7702 the guideline_premium_requirement is satisfied if the sum of the premiums_paid under the contract do not at any time exceed the greater of the guideline_single_premium or the sum of the guideline level premiums as of that date the guideline_single_premium is the premium needed to fund the future_benefits of the contract as described in sec_7702 the guideline_level_premium is the level annual amount payable over a period not ending before the insured attains age computed on the same basis as the guideline_single_premium with the exception of the interest rate as defined in sec_7702 additionally to qualify as a life_insurance_contract the policy must also be within the cash_value corridor ie the death_benefit must not be less than a stated percentage of the cash_surrender_value as set forth in sec_7702 under sec_7702 the secretary_of_the_treasury may waive the failure to satisfy the requirements of sec_7702 if the taxpayer establishes that the requirements were not satisfied due to a reasonable error s and that reasonable steps have are being taken to remedy the error s in the present case amount i of taxpayer’s type m contracts failed to satisfy the requirements of sec_7702 after considering all of the facts and circumstances we conclude that these failures were due to reasonable errors and that taxpayer is taking reasonable steps to remedy them conclusion accordingly based on the information submitted the failure of the amount i contracts to plr-155189-01 satisfy the requirements of sec_7702 is waived pursuant to sec_7702 to the extent necessary to bring the amount i contracts or any portion thereof into compliance with sec_7702 taxpayer will refund to the contract holder any excess premiums with interest calculated as of the date of the cure and or revise the death_benefits of such contract s as of the date of the cure any contracts that are not cured within days of the date of this letter are not covered by this waiver except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely mark smith chief branch office of associate chief_counsel financial institutions products
